Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-24-2008

De Guzman v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3947




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"De Guzman v. Atty Gen USA" (2008). 2008 Decisions. Paper 1710.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1710


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                     No: 06-3947
                                   _______________

                     CRISOSTOMO MACARAEG DEGUZMAN,

                                                             Petitioner

                                            v.

                           ATTORNEY GENERAL OF THE
                                UNITED STATES,

                                                            Respondent
                                  ________________

                         Petition for Review of an Order of the
                          United States Department of Justice
                             Board of Immigration Appeals
                                 (BIA No. A72-747-583)
                          Immigration Judge Henry S. Dogin
                                    _______________

                                Argued January 7, 2008

                   Before: FUENTES and JORDAN, Circuit Judges
                           and O’NEILL*, District Judge.

                               (Filed: January 24, 2008 )
                                   _______________

_______________
   *Honorable Thomas N. O’Neill, Jr., United States District Court Judge for the Eastern
District of Pennsylvania, sitting by designation.
Raymond P. D’Uva [ARGUED]
Law Offices of Raymond P. D’Uva
17 Academy Street - #1000
Newark, NJ 07102
      Counsel for Petitioner

Richard M. Evans
Paul Fiorino
Kohsei Ugumori [ARGUED]
United States Department of Justice
Office of Immigration Litigation
P.O. Box 878
Ben Franklin Station
Washington, DC 20044
       Counsel for Respondent
                                   _______________

                               OPINION OF THE COURT
                                   _______________

JORDAN, Circuit Judge.

       Petitioner, Crisostomo Macaraeg De Guzman, a native and citizen of the

Philippines, seeks review of a final order of removal issued against him by the Board of

Immigration Appeals (“BIA”). Because we conclude that the BIA did not err in affirming

the decision of the Immigration Judge (“IJ”), we will deny the petition for review.1




  1
    We have jurisdiction to review the BIA’s final decision pursuant to 8 U.S.C.
§ 1252(a)(1). The Court’s review of the BIA’s legal determinations is de novo. Partyka
v. Attorney General, 417 F.3d 408 (3d Cir. 2005). In cases where the BIA adopts the IJ’s
decision, we may review the IJ’s opinion. Shah v. Attorney General, 446 F.3d 429, 434
(3d Cir. 2006). In reviewing factual findings, “[t]he Court will uphold the agency's
findings of fact to the extent that they are supported by reasonable, substantial, and
probative evidence on the record considered as a whole.” Gao v. Ashcroft, 299 F.3d 266,
272 (3d Cir. 2002) (internal quotation marks and citation omitted).

                                             2
I.     Background

       De Guzman arrived in Newark, New Jersey on January 21, 1994 with his wife,

Miriam Alcoy (“Miriam”), who had an H-1 visa, and he was admitted on January 24,

1994 as an H-4 nonimmigrant derivative. On May 2, 1994, based on an approved visa

petition filed by Miriam on his behalf, De Guzman’s status was adjusted to permanent

legal resident. On June 21, 2004, however, the Department of Homeland Security (the

“DHS”) served De Guzman with a Notice to Appear in Removal Proceedings (“NTA”).

He was charged with removability pursuant to § 237 a)(1)(A) of the Immigration and

Nationality Act (“INA”), 8 U.S.C. § 1227(a)(1)(A), for being inadmissible at the time of

his entry and at the time of his adjustment of status under INA § 212(a), 8 U.S.C.

§ 1182(a), because: (1) he allegedly did not possess a valid entry visa at the time of entry

into the United States, INA § 212 (a)(6)(C)(I), 8 U.S.C. § 1182(a)(6)(C)(I) and (2) he

allegedly committed fraud or willful misrepresentation of a material fact in seeking to

procure a visa, other documentation, or other benefit provided under the INA in entering

the United States, INA § 212(a)(7)(A)(i)(I), 8 U.S.C. § 1182(a(7)(A)(i)(I).

       The removability charges stemmed from DHS’s discovery that, prior to his

marriage to Miriam in 1993, De Guzman was married to Helen Garrovillas (“Helen”).

DHS asserts that De Guzman was still married to Helen when he married Miriam, and

that he fraudulently concealed that fact in order to gain entry into the United States and

adjustment of status through his marriage to Miriam. At an August 29, 2005 hearing



                                             3
before an IJ, De Guzman testified that he believed that his marriage to Helen had been

legally terminated in 1991 due to her abandonment of him, causing him to believe that he

could marry Miriam in 1993 without first securing a divorce or annulment to end his

marriage to Helen. In 2003, De Guzman did obtain an annulment of his marriage to

Helen.

         De Guzman filed a motion to terminate the removal proceedings based upon

DHS’s failure to commence the proceedings within five years of his adjustment of status

to permanent resident, pursuant to INA § 246, 8 U.S.C. § 1256. He also argued that the

removal proceedings should be terminated because he had obtained an annulment of his

first marriage, effectively negating that marriage’s existence after the fact and rendering

his 1993 marriage to Miriam valid. On March 1, 2005, the IJ denied De Guzman’s

motion to terminate.

         De Guzman then filed an application for cancellation of removal, to be considered

in conjunction with the removal proceedings, claiming that his removal to the Philippines

would result in his U.S. citizen children experiencing exceptional and extremely unusual

hardship. He alleged that both children have severe asthma, which requires medical care

and the use of inhalers and other breathing devices. On August 29, 2005, the IJ denied

De Guzman’s application, finding that his children’s asthma was not severe enough to

constitute exceptional and extremely unusual hardship.




                                             4
       De Guzman appealed the IJ’s decision to the BIA, and on August 2, 2006, the BIA

adopted and affirmed both the decision to deny the motion to terminate removal and the

decision to deny cancellation of removal. On August 31, 2006, De Guzman filed with the

BIA a motion to reconsider. At the same time, he filed in this Court his petition for

review of the BIA’s decision.2 We will deny the petition for review.

II.    Discussion

       A.     De Guzman’s Motion to Terminate the Removal Proceedings Pursuant
              to 8 U.S.C. § 1256(a)

       De Guzman argues that, for two reasons, the IJ and BIA erred in denying his

motion to terminate the removal proceedings. First, he asserts that the motion to

terminate should have been granted because, contrary to INA § 246, 8 U.S.C. § 1256, the

DHS failed to commence the removal proceedings within five years of his adjustment of

status to permanent resident in 1994. Second, he maintains that the motion to terminate

should have been granted because in 2003 he obtained an annulment of his first marriage,

which voided that marriage from the beginning.

              1.     Five-year limitations period.

       With respect to DHS’s failure to commence removal proceedings within five years

of the adjustment of his status, De Guzman argues that, not only does INA § 246,




  2
   The BIA denied De Guzman’s motion to reconsider, and he has not petitioned for
review of that decision.

                                             5
8 U.S.C. § 1256,3 expressly provide for a five-year time limit on removal proceedings, but

our decision in Bamidele v. INS, 99 F.3d 557 (3d Cir. 1996), necessitates the imposition

of the five-year limit. We disagree.

         The express language of INA § 246 only provides for a five-year limitations period

on rescission proceedings. See Asika v. Ashcroft, 362 F.3d 264, 267 (4th Cir. 2004)

(“[O]n its own terms, section 246(a) discusses only the rescission of status adjustments

and does not purport to limit the Attorney General’s power of deportation.”). The statute

does not extend the limitations period to removal proceedings, which, generally speaking,

can be instituted at any time. Contrary to De Guzman’s argument, the second sentence of

the statute does not show that an order of removal is equivalent to an order of rescission.

The two proceedings are not equivalent, because rescission, unlike removal, corrects a

mistaken grant of adjustment of status by returning an alien to his original status; once

  3
      INA § 246, 8 U.S.C. § 1256, states:
         If, at any time within five years after the status of a person has been
         otherwise adjusted under the provisions of section 1255 or 1259 of this
         title or any other provision of law to that of an alien lawfully admitted for
         permanent residence, it shall appear to the satisfaction of the Attorney
         General that the person was not in fact eligible for such adjustment of
         status, the Attorney General shall rescind the action taken granting an
         adjustment of status to such person and cancelling removal in the case of
         such person if that occurred and the person shall thereupon be subject to
         all provisions of this chapter to the same extent as if the adjustment of
         status had not been made. Nothing in this subsection shall require the
         Attorney General to rescind the alien’s status prior to commencement of
         procedures to remove the alien under section 1229a of this title, and an
         order of removal issued by an immigration judge shall be sufficient to
         rescind the alien’s status.


                                                6
returned to his original status, the alien can re-apply for adjustment of status. See

8 U.S.C. § 1256(a) (stating if mistake was made in adjusting status, Attorney General

shall rescind action granting adjustment); Asika, 362 F.3d at 268 (holding Attorney

General has power to rescind erroneously granted adjustments of status). As a legal

consequence, an order of removal can result in a rescission of status, but that does not

mean removal and rescission must be treated equivalently under the statute.

       De Guzman’s reliance on Bamidele is also misplaced because Bamidele is

distinguishable on its facts. In Bamidele, the government became aware within five years

of the alien’s adjustment of status that the alien was actually ineligible for that

adjustment. Despite knowing of that ineligibility, and knowing it within the limitations

period, the government failed to take action for six years. In this case, by contrast, the

government was unaware of De Guzman’s alleged ineligibility to adjust status until

almost ten years after he had been granted permanent residence status. Once it learned of

the ineligibility, it moved to begin the removal proceedings. When an alien, like De

Guzman, has concealed information from the government, he cannot properly ask us to

treat the five-year time limit as a bar. Therefore, the IJ was correct in distinguishing

Bamidele on the facts.

              2.      Effect of 2003 annulment on marriage to Miriam

       De Guzman argues that the IJ erred in holding that the 2003 annulment of his

marriage to Helen did not render his 1993 marriage to Miriam valid. He maintains that



                                               7
the annulment erased any misrepresentation because it voided his marriage to Helen ab

initio. In the event that we find that the annulment cannot be applied retroactively,

Petitioner also argues that he did not have the requisite mens rea to commit fraud.

       As noted by the IJ, Article 41 of the Family Code of the Philippines provides that

“[a] marriage contracted by any person during subsistence of a previous marriage shall be

null and void, unless before the celebration of the subsequent marriage, the prior spouse

had been absent for four consecutive years and the spouse present has a well-founded

belief that the absent spouse was already dead.” (A.R. at 512.) Because De Guzman

made no claim that he believed Helen was dead prior to his marrying Miriam, and he

actually returned to the Philippines to annul his marriage to Helen in 2003, the IJ and BIA

did not err in concluding that his marriage to Miriam was null and void at its inception.

De Guzman’s 2003 annulment did not remedy the misrepresentation that the IJ found he

had made to the government, because the second marriage was never legal to begin with.

       Furthermore, there is substantial evidence in the record to support the IJ’s finding

that De Guzman knowingly misrepresented to the government his marital status. Intent to

deceive is not a necessary element of a violation of 8 U.S.C. § 1182(a)(6)(C)(I).

Knowledge that a representation is false is alone sufficient to establish a violation.

Mwongera v. INS, 187 F.3d 323, 330 (3d Cir. 1990). Because De Guzman knew that his

marriage to Helen was neither annulled, nor ended in divorce prior to his marriage to

Miriam, there is sufficient evidence to support the conclusion that he knew his marriage



                                              8
to Miriam was null and void, and hence to conclude that his misrepresentation was

deliberate and voluntary.

       Finally, the IJ was correct in holding that, even if De Guzman’s 2003 annulment

voided his marriage to Helen ab initio, it did not change the fact that, at the time of his

entry and of his adjustment of status, he was inadmissible. He had already misrepresented

his marital status, and the misrepresentation did not evaporate when he later acquired an

annulment.

       B.     The Immigration Judge’s Determination that Petitioner Failed to
              Establish that His Removal Would Result in Exceptional and
              Extremely Unusual Hardship to his Children

       De Guzman seeks review of the IJ’s decision denying his application for

cancellation of removal. He argues that the IJ’s decision that his children’s asthma was

not severe enough to constitute exceptional and extremely unusual hardship was clearly

erroneous and not based on substantial evidence, and he maintains that we have

jurisdiction to review the IJ’s decision on this point because it is a question of law.

       We are not unsympathetic to De Guzman’s assertions about his family

circumstances. Nothing in our decision today should imply otherwise. Nevertheless, his

argument runs afoul of our holding in Mendez-Moranchel v. Ashcroft, 338 F.3d 176, 178-

79 (3d Cir. 2003), wherein we held that the determination of whether an applicant’s

children would suffer exceptional and extremely unusual hardship upon his removal is a




                                              9
matter within the complete discretion of the Attorney General. Consequently, we lack

jurisdiction to review this aspect of the IJ’s decision.

III.   Conclusion

       For the reasons stated, we will deny the petition for review and affirm the BIA’s

order upholding the IJ’s decision.




                                              10